PER CURIAM:
This claim was submitted for determination upon a stipulation of the facts of the claim as follows.
Claimant, on or about July 30, 1991, was traveling on Green Valley Drive, also known as County Route 8, in Kanawha county, West Virginia, when his vehicle came upon some “red clay mud” and claimant lost control of his vehicle. It was necessary for a tow truck to be called to free the vehicle from the “red clay mud’.
County Route 8 is owned and maintained by respondent. The “red clay mud” came to exist upon the road surface as a result of an operation performed by employees of the respondent.
As a result of this incident, claimant incurred monetary damages in the amount of $215.28 for having his vehicle towed. Respondent stipulated that this amount was reasonable and necessary.
In view of the foregoing the Court makes an award to the claimant in the amount *65of $215.28.
Award of $215.28.